Pee CubiaM.
Taking the testimony in the light most favorable to the plaintiff, there is failure of proof requisite in cases of this character as set forth in Enloe v. Bottling Co., 208 N. C., 305, 180 S. E., 582, and cases therein cited. The bottled drink in question was “ginger ale.” There is no evidence tending to show that in like products manufactured under substantially the same conditions and sold'by the defendant “at about the same time” contained foreign or deleterious substances. Perry v. Bottling Co., 196 N. C., 175, 145 S. E., 14; Enloe v. Bottling Co., supra; Blackwell v. Bottling Co., 208 N. C., 751, 182 S. E., 469; Collins v. Bottling Co., 209 N. C., 821, 184 S. E., 834.
The judgment below is
Affirmed.